Exhibit 10.11

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

 

This Second Amendment to Lease Agreement made and entered into this 27th day of
March, 2001, by and between SARUM MANAGEMENT, INC., as successor by assignment
to The Bell Company, 75 Marc Avenue, Cuyahoga Falls, Ohio 44223 (hereinafter
referred to as “Lessor”) and AKW, L.P., 1015 East 12th Street, Suite 200, P.O.
Box 29, Erie, PA 16503, as successor by assignment to Kaiser Aluminum and
Chemical Corp., a Delaware corporation (hereinafter referred to as “Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, the parties hereto, by their predecessors in interest, have entered
into a Lease Agreement dated November 1, 1988, together with the First Amendment
to Lease Agreement (“First Amendment”) dated September 30, 1999 (herein
collectively “Lease Agreement”); and

 

WHEREAS, the parties desire to modify the Lease Agreement pursuant to the terms
hereof.

 

NOW, THEREFORE, for valuable consideration, including the covenants herein
contained, receipt of which is hereby acknowledged, the parties agreed as
follows:

 

1.             By execution hereof, Lessee shall be deemed to have exercised its
right to renew the term of the lease for the First Additional Renewal Term (July
1, 2001-June 30, 2003).  Failure of Lessee to give a 150-day prior notice of
renewal is hereby waived by Lessor.

 

2.             Notwithstanding the Rent set forth in the Lease Agreement for the
First Additional Renewal Term, the parties agree that provided there is no event
of default or other event which with the passage of time would become an event
of default, Lessor shall accept as annual rent for the first year of the First
Additional Renewal Term (July 1, 2001—June 30, 2002) the annual sum of Three
Hundred Eighty-Six Thousand Nine Hundred Thirty-Four and 60/100 Dollars
($386,934.60) (2.938 per square foot) payable in monthly installments of
Thirty-Two Thousand Two Hundred Forty-Four and 55/100 Dollars ($32,244.55).  The
rent for the second year of the First Additional Renewal Term shall be as
provided in the First Amendment.

 

3.             All other terms and conditions of the Lease Agreement and First
Amendment to Lease Agreement, including Lessee’s obligations to pay taxes,
utilities, and maintenance remain as set forth therein and shall remain in full
force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto set their hands on the 27th day of
March, 2001.

 

 

 

 

 

SARUM MANAGEMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael E. Bell, Sr.

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

AKW, L.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

AKW General Partner LLC,

 

 

 

 

 

 

Its:

General Partner­

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William P. Greubel

 

 

 

 

 

 

 

William P. Greubel

 

 

 

 

 

 

 

Manager

 

 

STATE OF OHIO

)

 

 

 

 

)

SS:

 

 

COUNTY OF SUMMIT

)

 

 

 

 

BEFORE ME, a Notary Public, in and for said County and State, personally
appeared the above-named, Sarum Management, Inc., by
                                     , its
                                     , who acknowledged that he did sign the
foregoing instrument and that the same is his free act and deed and the free act
and deed of said corporation.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this      
day of           , 2001.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

STATE OF INDIANA

)

 

 

 

 

)

SS:

 

 

COUNTY OF VANDERBURGH

)

 

 

 

 

BEFORE ME, a Notary Public, in and for said County and State, personally
appeared the above-named, AKW, L.P., by William P. Greubel, the Manager of AKW
General Partner LLC, its General Partner, who acknowledged that he did sign the
foregoing instrument and that the same is his free act and deed and the free act
and deed of said entity.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal this      
day of           , 2001.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------